     Case 19-61608-grs      Doc 923 Filed 11/05/20 Entered 11/06/20 06:17:52            Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                              THE HONORABLE Gregory R. Schaaf




     IN RE:                                                             CASE NUMBER 19-61608
       Americore Holdings, LLC


                      U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 11/05/2020                                                                 TIME: 09:00

     ISSUE:
      913 10/29/2020       Motion to Approve Modified Asset Purchase Agreement and Enter Sale
                           Order, filed by Carol L. Fox (RE: related document(s)744 Motion to Sell
                           under Section 363 filed by Trustee Carol L. Fox). (Attachments: # 1
                           Exhibit A - Proposed Sale Order # 2 Exhibit B - Modified Asset Purchase
                           Agreement) (Green, Elizabeth)

     DISPOSITION:
      Granted, Debtor to submit order

     JUDGE'S NOTES:
       new order




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, November 5, 2020
                                                   (rah)
